D ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, none of the terms “passive filtration unit,” “active filtration unit,” or “mobile computing device” are specifically mentioned in the specification.  See corresponding rejections under 35 U.S.C. 112(b), below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “passive filtration unit,” “active filtration unit,” and “mobile computing device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Since none of these limitations are specifically mentioned in the specification, Applicant has failed to specifically defined the metes and bounds of the limitations as required under 35 U.S.C. 112(f).  It is noted that, while the specification does teach the use of filters, mobile phones, etc., these have not been tied to the specific limitations in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 11137152 B2) in view of Elliott et al. (US 11112134 B2).
As per claim 1, Goel discloses an HVAC apparatus comprising: a housing (Figs. 2A-2C: 400) comprising a return air plenum 406 and a supply air plenum 408; a blower 410 coupled to an interior portion of the housing and operably configured to create an airflow through the housing in a direction from the return air plenum to the supply air plenum; a first cooling coil 402 coupled to an interior surface of the housing; a second cooling coil 404 coupled to an interior surface of the housing; a first motorized damper 414 coupled to an interior surface of the housing and being configurable between an open position and a closed position, wherein the first motorized damper is configured to direct a flow of air across the first cooling coil 402 when configured in the open position (Figs. 2A-2C); a second motorized damper 416 coupled to an interior surface of the housing and being configurable between an open position and a closed position, wherein the second motorized damper is configured to direct a flow of air across the second cooling coil 404 when configured in the open position (Figs. 2A-2C).  Goel further 
Elliott et al. teach an HVAC module comprising three controllable dampers 32, 34, 36, wherein the third damper 36 is configured to direct a flow of air around the cooling coil 24 when configured in the open position (Fig. 1).  Elliott et al. further teach a controller 64 operably engaged with the first motorized damper, the second motorized damper, the third motorized damper (Fig. 4), and wherein the controller is configured to modulate a position of each of the first motorized damper, the second motorized damper and the third motorized damper Figs. 1-3; Fig. 5, Step 88; etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a third, bypass, damper within the system of Goel for the purpose of supplying unconditioned air based on sensed humidity or temperature parameters (Elliott et al. claims 4 & 6; etc.).
	As per claim 5, Goel further disclose wherein the controller is configured to dynamically regulate a fan speed of the blower (col. 3, lines 26-47; etc.)
As per claim 6, Goel discloses an HVAC apparatus comprising: a housing (Figs. 2A-2C: 400) comprising a return air plenum 406 and a supply air plenum 408; a blower 410 coupled to an interior portion of the housing and operably configured to create an airflow through the housing in a direction from the return air plenum to the supply air plenum; a first cooling coil 402 coupled to an interior surface of the housing; a second cooling coil 404 coupled to an interior surface of the housing; a first motorized damper 414 coupled to an interior surface of the housing and being configurable between an open position and a closed position, wherein the 
Elliott et al. teach an HVAC module comprising three controllable dampers 32, 34, 36, wherein the third damper 36 is configured to direct a flow of air around the cooling coil 24 when configured in the open position (Fig. 1).  Elliott et al. further teach a controller 64 operably engaged with the first motorized damper, the second motorized damper, the third motorized damper (Fig. 4), and wherein the controller is configured to modulate a position of each of the first motorized damper, the second motorized damper and the third motorized damper Figs. 1-3; Fig. 5, Step 88; etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a third, bypass, damper within the system of Goel for the purpose of supplying unconditioned air based on sensed humidity or temperature parameters (Elliott et al. claims 4 & 6; etc.).


As per claim 9, Goel further discloses the apparatus comprising at least one mobile computing device 55 communicably engaged with the controller, wherein the at least one mobile computing device is configured to communicate one or more control inputs to the controller (col. 4, lines 12-27).
	As per claim 10,  Goel discloses wherein the controller is configured to modulate a position of each of the motorized dampers (col. 3, lines 26-47 re. control parameters including positions of the dampers) in response to the one or more control inputs from the at least one mobile computing device (col. 4, lines 12-27, re. modifying the control parameters via inputs from mobile communication device 55).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 11137152 B2) in view of Elliott et al. (US 11112134 B2), and further in view of Sparks, II (US 2006/0121844 A1).
As per claim 2, Goel does not teach the apparatus further comprising a scent dispenser coupled to an interior surface of the housing.  Sparks, II teaches an HVAC arrangement wherein a scent dispenser nozzle 103 is provided in airflow housing 102 (Fig. 1).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a scent dispenser within the apparatus of Goel for the same basic purpose of providing a desirable fragrance for occupants within the control space.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 11137152 B2) in view of Elliott et al. (US 11112134 B2), and further in view of Abate et al. (US 2013/0182364 A1).
	As per claim 3, Goel does not teach the apparatus further comprising a passive or active air purifier coupled to an interior surface of the housing.  Abate teaches an HVAC module that 
	As per claim 4, Goel does not teach the apparatus further comprising a passive or active filtration unit coupled to an interior surface of the housing.  Abate teaches an HVAC module that includes air filter 7.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide an air filter within the apparatus of Goel for the same basic purpose of removing undesirable particulates from the supply air blown into the target space.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 11137152 B2) in view of Elliott et al. (US 11112134 B2), and further in view of Ferrere et al. (US 2019/0257538 A1)
	As per claim 8, Goel does not teach wherein the one or more sensors further comprise one or more indoor air quality sensors. Ferrere et al. teach an HVAC module that includes air quality sensors (para. 0058).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide air quality sensors within the apparatus of Goel for the same basic purpose of monitoring and ensuring healthy air quality for occupants within the control space.







Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of copending Application No. 17/069,454 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,801,747 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As per pending claim 1, patented claim 1 discloses an HVAC apparatus comprising:
a housing, a return air plenum and a supply air plenum (col. 21, lines 54-58); blower (col. 22, line 5); 1st cooling coil (col. 21, line 61); 2nd cooling coil (col. 21, line 66); 1st motorized damper (col. 21, line 62); 2nd motorized damper (col. 21, lines 66-67); 3rd motorized damper (col. 22, line 4); and a controller operably engaged with the dampers and the blower (col. 22, lines 9-
As per pending claim 2, patented claim 5 discloses a scent dispenser.
As per pending claim 3, patented claim 6 discloses a passive air purifier or an active air purifier.
As per pending claim 4, patented claim 7 discloses a passive filtration unit or an active filtration unit.
As per pending claim 5, patented claim 1 further discloses wherein the controller is configured to dynamically regulate a fan speed of the blower (col. 22, line 18).
As per pending claim 6, patented claim 1 discloses an HVAC system comprising a housing, a return air plenum and a supply air plenum (col. 21, lines 54-58); blower (col. 22, line 5); 1st cooling coil (col. 21, line 61); 2nd cooling coil (col. 21, line 66); 1st motorized damper (col. 21, line 62); 2nd motorized damper (col. 21, lines 66-67); 3rd motorized damper (col. 22, line 4); and a controller operably engaged with the dampers and the blower (col. 22, lines 9-11); temperature or humidity sensors (col. 22, lines 7-8) wherein the controller is configured to modulate a position of each of the first motorized damper, the second motorized damper and the third motorized damper in response to inputs from the sensors (col. 22, lines 12-18).
As per pending claim 7, patented claim 9 discloses wherein the controller is configured to dynamically regulate a fan speed of the blower in response to an input from the one or more sensors.
As per pending claim 8, patented claim 20 discloses wherein the one or more sensors further comprise one or more indoor air quality sensors. 
As per pending claim 9, patented claim 17 discloses a mobile computing device (e.g., smart phone) communicably engaged with and configured to communicate one or more control inputs to a control server.

For the record, any differences between the pending and patented claims as discussed above are considered simple mechanical expedients that would have been obvious to one of ordinary skill in the art at the effective filing date of the application for the purposes of attaching the various components, allowing airflow through the dampers, communicating input settings, etc.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Lakdawala et al. (US 8,689,580 B2) teach an airflow damper arrangement for a cooling/dehumidification module.
Yun (US 6,216,484 B1) teaches an alternative airflow switching type air conditioner.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763